DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao et al. (US 2014/0044069 A1).

Regarding claim 1, Bao discloses a method performed by an apparatus of a user equipment (UE), comprising: 
measuring an interference metric at each antenna of two or more antennas of the UE for wireless signals transmitted by a base station (Fig. 8, S11 and S12, [0156]-[0157] [0157] disclosing a STA performs downlink channel measurement on a downlink sounding signal; [0164] and [0166] disclosing the STA detects the downlink sounding channel to detect downlink channel information of CSI, BFM and/or CMI; [0170] CSI matrix report fields contain the CQI of each receiving antenna); 
generating an overall interference metric based on the interference metrics for the two or more antennas ([0167]-[0170] CSI feedback in the form of CSI matrix containing the CQI of each receiving antenna); and
transmitting the overall interference metric to the base station (Fig. 8, S12 [0164], [0167]-[0170] the STA feedback CSI matrix report).

Regarding claim 2, Bao discloses the method of claim 1, wherein each interference metric includes one or more of: 
a channel quality indicator (CQI); a signal to interference plus noise ratio (SINR); a signal to noise ratio (SNR); or instantaneous channel state information (CSI) ([0167]-[0170] CSI feedback comprising CQI is considered to be both CQI and instantaneous CSI).

Regarding claim 13, Bao discloses the method of claim 2, further comprising receiving one or more of a downlink control information (DCI) or a media access control control element (MAC CE) from the base station, 
wherein generating the overall interference metric or transmitting the overall interference metric to the base station is based on the one or more of the DCI or the MAC CE ([0029]-[0030] disclosing the access point (CAP) sends a feedback resource indication to the terminal (STA) which the STA uses to send the feedback; [0149], [0163]-[0164]).
Regarding claim 14, Bao further discloses the method of claim 1, wherein the base station adjusts one or more of a modulation and coding scheme (MCS) or a transmission scheduling for the UE based on the overall interference metric ([0147] disclosing MIMO operation mode can be determined according to the feedback such that spectrum resources can be scheduled adaptively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2014/0044069 A1).

Regarding claims 15-16 and 27-28, the claims are directed towards an apparatus of a user equipment (UE) for wireless communication, comprising: at least one modem and means for performing the method of claims 1-2 and 13-14 ([0003] wireless communications inherently include some kind of modem; Fig. 19, receiving module 21, feedback module 23, [0225]-[0226] implicitly disclosing a modem; [0227]-[0237]). Bao does not expressly disclose the means for performing the method comprising at least one processor communicatively coupled with the at least one modem; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem. However, it was notoriously well-known before the filing date of the invention for one of ordinary skill in the art to implement means of a terminal in this manner. Common sense informs one of ordinary skill in the art that doing so provides a flexible system that can be easily programmed in order to achieve the desired functionality while also providing the ability to modify the system for future technological advances in the art. Therefore, claims 15-16 and 27 are rejected as obvious over Gao on the grounds presented herein and above because it would have been obvious to one of ordinary skill in the art before the effective date of the invention to provide the means in Bao in the manner claimed to achieve these advantageous effects.

Regarding claim 29, Bao further suggests the apparatus of claim 15, further comprising: at least one transceiver coupled to the at least one modem; and the two or more antennas coupled to the at least one transceiver to: receive the wireless signals transmitted by the base station; and transmit the overall interference metric to the base station (It is implicit in the portions of Bao cited above in the rejection of claim 1 that the device comprises antennas and a transceiver in the manner claimed in order to transmit and receive with a MIMO configuration).

Regarding claim 30, the claim is directed towards a non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a user equipment (UE), cause the UE to perform the method of claim 1. Bao does not expressly disclose a non-transitory computer-readable medium; however, it was notoriously well-known before the filing date of the invention for one of ordinary skill in the art to utilize a non-transitory computer-readable medium to encode instructions executable by a processor in order to provide said instructions to a processor to implement functionality of a terminal. Common sense informs one of ordinary skill in the art that doing so provides a flexible system that can be easily programmed in order to achieve the desired functionality while also providing the ability to modify the system for future technological advances in the art. Therefore, claim 30 is rejected as obvious over Bao on the grounds presented herein and above because it would have been obvious to one of ordinary skill in the art before the effective date of the invention to provide the means in Bao in the manner claimed to achieve these advantageous effects.
Claims 3-5 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2014/0044069 A1) in view of Guo (US 2021/0410160 A1).

Regarding claim 3, Bao discloses the method of claim 2 but does not disclose the following; however, Guo suggests wherein generating the overall interference metric includes determining a difference between the interference metrics at each antenna of the two or more antennas (Fig. 2, [0045]-[0050] disclosing a first set of resources for measuring a channel and a second set of resources for measuring interference and utilizing said measurements to determine a L1-SINR; [0086]-[0090] Differential L1-SINR between the L1-SINR2 and L1-SINR1, wherein L1-SINR2 is measured on a second set of signal and interference resources and L1-SINR1 is measured on a first set of resources).
Guo discloses that 5G (fifth-generation) wireless systems are multi-beam systems employing multiple beams to combat large path loss in high frequency bands which benefits from such feedback for determining the beams with appropriate quality ([0003]). Bao discloses techniques in which the CSI for each receive antenna reported to facilitate multiple antenna (multi-input multi-output (MIMO)) systems to achieve an improvement in transmission efficiency and spectrum utilization ([0004]). Guo discloses measurements applicable to such systems for selecting transmission and reception beams for high frequency bands in the face of large pathloss when implementing multi-beam based 5G (fifth-generation) systems. Thus, the prior art included each claimed element albeit without the claimed combination of features in a single prior art reference. As evidenced by the level of skill in the prior art of Bao and Guo, one of ordinary skill in the art could have combined the features of Bao and Guo in which each feature performs the same function as it does separately. One of ordinary skill in the art, when informed by the disclosure of Bao and Guo would have recognized that combining the features would have yielded the predictable results of utilizing the measurements of Guo to and the feedback of Bao to select the appropriate beams in either the system of Bao or the system of Guo. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use these old elements in combination to select appropriate beams in the face of large path loss for high-frequency systems.

Regarding claim 4, Guo further suggests the method of claim 3, wherein the difference is a distance metric between the interference metrics at each antenna of the two or more antennas ([0090] differential L1-SINR is seen by examiner as the distance between the SNIR levels of the measured reference signals).

Regarding claim 5, Guo further discloses the method of claim 2, wherein each interference metric is measured based on one or more interference measurement resources (IMR) for the UE as defined by the Third Generation Partnership Project (3GPP) set of standards ([0023] LTE, 5G are standards developed by 3GPP; [0036] CSI-IM disclosed as interference measurement resources).

Regarding claims 17-19, the claims are directed towards the apparatus which performs the method of claims 3-5; therefore, claims 17-19 are rejected on the grounds presented above for claims 3-5.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2014/0044069 A1) in view of Guo (US 2021/0410160 A1) further in view of Masal et al. (US 2020/0228213 A1).

Regarding claim 6, Bao in view of Guo discloses the method of claim 5 but does not disclose the following; however, Masal suggests, wherein each interference metric is based on a cross-link interference received signal strength indicator (CLI-RSSI) at the two or more antennas ([0062], Fig. 4C, [0095]-[0098] disclosing a user equipment (UE) is configured by a base station with CLI-RS resource information and the UE determines the CLI-RSSI from the CLI-RS received on the configured CLI-RS resources and reports the CLI-RSSI to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Bao and Guo with the techniques of Masal because the motivation lies in Basal to overcome base station to base station and user equipment to user equipment interference in 5G systems like that of Guo ([0002]).

Regarding claim 20, the claim is directed towards the apparatus which performs the method of claim 6; therefore, claim 20 is rejected on the grounds presented above for claim 6.

Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2014/0044069 A1) in view of Kim et al. (US 2018/0098234 A1).

Regarding claim 7, Bao discloses the method of claim 2 but does not disclose the following; however, Kim discloses wherein measuring the interference metric at each antenna of the two or more antennas includes periodically measuring the interference metric during a time window ([0132] disclosing periodic CSI-RS and CSI-IM resources; Fig. 15(a), [0148] for periodic CSI-RS transmissions, the reported CSI is a combination of several configured measurements. “More specifically, the eNB may inform the UE of the number of previous CSI-RS transmission subframes providing channel estimation results which can be combined for generation of CSI. Herein, the number of CSI-RS transmission subframes which can be used for CSI generation may be defined as a CSI measurement window.”).

Regarding claim 21, the claim is directed towards the apparatus which performs the method of claim 7; therefore, claim 21 is rejected on the grounds presented above for claim 7.

Claims 8-12 and 22-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 2014/0044069 A1) in view of Kim et al. (US 2018/0098234 A1) further in view of Lenive (US 2015/0065034 A1).

Regarding claim 8, Bao in view of Kim discloses the method of claim 7 but does not disclose the following; however, Lenive suggests wherein generating the overall interference metric includes: 
determining a temporal interference metric for each antenna of the two or more antennas from the interference metrics measured at the antenna during the time window; and determining a difference between the temporal interference metrics for the two or more antennas (Fig. 6, [0046] disclosing determining a phase difference between the CSI received at antennas 602 and 604 to determine polarization of a received signal).
It would have been obvious to one of ordinary skill in the art to modify the techniques of Bao with the technique of Lenive because the motivation lies in Levin to utilize detection of polarization to overcome losses due to polarization mismatch due to antenna characteristics of the transmitter, orientation of the receiver and the propagation channel ([0002]-[0004]).

Regarding claim 9, Kim further discloses the method of claim 8, wherein determining the temporal interference metric for each antenna includes averaging the interference metrics measured at the antenna during the time window ([0167] disclosing measuring and averaging interferences for periodic configurations).

Regarding claim 10, Kim further discloses the method of claim 8, further comprising: 
receiving an indication of a length of the time window from the base station; and configuring the length of the time window based on the indication ([0148] “More specifically, the eNB may inform the UE of the number of previous CSI-RS transmission subframes providing channel estimation results which can be combined for generation of CSI. Herein, the number of CSI-RS transmission subframes which can be used for CSI generation may be defined as a CSI measurement window.”).
rrc
Regarding claim 11, Kim further discloses the method of claim 10, wherein the indication is received during a radio resource control (RRC) configuration message from the base station ([0011]-[0012]).

Regarding claim 12, Kim further suggests the method of claim 8, further comprising periodically reporting the overall interference metric to the base station, wherein a length of the time window is based on a periodicity of reporting the overall interference metric (Fig. 15(a), [0148] disclosing the eNB specifies the window of periodic CSI-RS to measure to be combined which must limited to end before the CSI reporting resources in the uplink (UL)).

Regarding claims 22-26, the claims are directed towards the apparatus which performs the methods of claims 8-12; therefore, claims 22-26 are rejected on the grounds presented above for claims 8-12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duan et al. (US 2009/0232233 A1) discloses adapting modulation and coding scheme (MCS) based on CSI feedback. Kim et al. (US 2022/0006501 A1) discloses techniques for mitigating cross-link interference; Yum et al. (US 2019/0373614 A1) discloses techniques for measuring interference utilizing interference measurement resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461